Citation Nr: 0735612	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  00-10 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esquire


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1974 to March 
1977.  A Certificate of Military Service shows he was a 
member of the United States Navy until August 1979; however, 
he was transferred to the temporary disability retired list 
in March 1977, and he never returned to active duty 
thereafter.  The veteran died on January [redacted], 1999, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, that denied service connection for the 
cause of death.  The appellant appealed and in June 2006, the 
Board denied that claim.  On appeal to the Court of Appeals 
for Veterans Claims (Court), however, a joint motion for 
remand was granted in June 2007 and the appeal is now again 
before the Board.  

The claims folder contains a July 2007 request from the 
appellant's attorney that before the claim is readjudicated, 
the attorney be provided with a copy of the report of the 
medical opinion that will be generated as a result of this 
remand.  This matter is referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that she is afforded every possible 
consideration.  

The veteran died in January 1999 and the death certificate 
lists the cause of death as hypertensive cardiovascular 
disease.  The service medical records indicate that the 
veteran's blood pressure had been elevated while on active 
duty, though there was no diagnosis of hypertension during 
service.  

Pursuant to 38 C.F.R. § 3.159(c)(4), VA will obtain a medical 
opinion based upon a review of the evidence of record if it 
is necessary to decide the claim.  A medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  The third part could be satisfied by competent 
evidence showing post-service treatment for a condition or 
other possible association with military service.  38 C.F.R. 
§ 3.159(c)(4).  

Here, the death certificate provides evidence of a currently-
diagnosed disability and as noted, the veteran had elevated 
blood pressure readings during service.  Since it is not 
clear whether these in-service symptoms are associated with 
his cause of death, a medical opinion as to whether the 
veteran's hypertension had its onset during service or within 
one year following service is necessary.  

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159.  
Additional notice should be provided to the appellant in this 
case. 

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  Accordingly, 
notice that complies with Hupp should be provided to the 
appellant. 

Finally, Dingess v. Nicholson, 19 Vet. App. 473 (2006), held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice that complies with Dingess 
has not been provided to the appellant, but should be 
provided.    

Accordingly, the case is REMANDED for the following action:

1.  Inform the appellant about (1) the 
information and evidence not of record 
that is necessary to substantiate her 
claim for service connection for the cause 
of the veteran's death; (2) the 
information and evidence that VA will seek 
to obtain on her behalf; (3) the 
information or evidence that she is 
expected to provide; and (4) request or 
tell her to provide any evidence in her 
possession that pertains to the claim.

The notice must also comply with Hupp and 
Dingess, as discussed above.  

2.  After the foregoing has been 
completed, arrange for a specialist in 
cardiovascular disease to review the 
claims folder.  The doctor should provide 
an opinion as to whether it is at least as 
likely as not that the veteran's 
hypertension and/or hypertensive 
cardiovascular disease had its onset 
during active service or within the first 
post-service year (i.e., between February 
1974 and March 1978), or was related to 
any in-service disease or injury.  

In providing this opinion, the doctor 
should discuss the significance of the 
veteran's in-service blood pressure 
readings, as well as the blood pressure 
readings taken within the first post-
service year.

A complete rationale for all opinions 
expressed should be clearly set forth in 
the report.  

3.  Finally, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the appellant and her 
representative with a supplemental 
statement of the case (SSOC).  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



